          21-03009-hcm
El Paso County - County CourtDoc#1-54
                              at Law 6   Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit
                                                                                     FiledTab  51 Pg 14:16
                                                                                           10/22/2020   of PM
                                                           2                                 Norma Favela Barceleau
                                                                                                              District Clerk
                                                                                                           El Paso County
                                               CAUSE NO. 2020DCV0914                                       2020DCV0914


            WESTAR INVESTORS GROUP, LLC,    §                          IN THE COUNTY COURT
            SUHAIL BAWA, AND SALEEM MAKANI, §
                                            §
                 Plaintiffs,                §
                                            §
            v.                              §
                                            §                          AT LAW NO. 6
            THE GATEWAY VENTURES, LLC,      §
            PDG PRESTIGE, INC., MICHAEL     §
            DIXSON, SURESH KUMAR,           §
            AND BANKIM BHATT,               §
                                            §
                 Defendants.                §                          EL PASO COUNTY, TEXAS

                                                NOTICE OF HEARING

                    NOTICE is hereby given that a hearing on Defendant BANKIM BHATT’S Response to

            Plaintiffs’ Motion to Quash Defendant Bankim Bhatt’s Notices of Depositions to Plaintiffs

            and in the Alternative, Motion to Strike in the above-styled cause, is set for hearing on October

            28, 2020, at 10:15 a.m. MDT via Zoom, in the County Court at Law No. 6 of El Paso County,

            Texas, located at 500 E. San Antonio Ave., Room 606, El Paso, Texas, 79901.

            Zoom invite information below.

                                                                Respectfully submitted,

                                                                RAY | PENA | McCHRISTIAN, P.C.
                                                                5822 Cromo Dr.
                                                                El Paso, Texas 79922
                                                                (817) 832 7200- Phone
                                                                (817) 832-7333- Fax
                                                                jray@raylaw.com
                                                                jlucky@raylaw.com

                                                        By:     /s/ Jeffrey T. Lucky
                                                                JEFF RAY
                                                                State Bar No. 16604400
                                                                JEFFREY THOMAS LUCKY
                                                                State Bar No. 12667350
                                                                Attorneys for Defendant Bankim
                                                                Bhatt, M.D.
21-03009-hcm Doc#1-54 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 51 Pg 2 of
                                        2



                                 CERTIFICATE OF SERVICE

          I certify that on October 22, 2020, the foregoing document was served via electronic
  service to all counsel of record pursuant to the Texas Rules of Civil Procedures.


                                                     /s/ Jeffrey T. Lucky
                                                     JEFFREY THOMAS LUCKY




  M Sue Kurita, Judge is inviting you to a scheduled Zoom meeting.

  Join Zoom Meeting / MOUNTAIN TIME
  https://txcourts.zoom.us/j/94316456777

  Meeting ID: 943 1645 6777
  One tap mobile
  +13462487799,,94316456777# US (Houston)
  +16699006833,,94316456777# US (San Jose)

  Dial by your location
       +1 346 248 7799 US (Houston)
       +1 669 900 6833 US (San Jose)
       +1 253 215 8782 US (Tacoma)
       +1 312 626 6799 US (Chicago)
       +1 929 205 6099 US (New York)
       +1 301 715 8592 US (Germantown)
  Meeting ID: 943 1645 6777
  Find your local number: https://txcourts.zoom.us/u/ac5jvIvt9x

  Join by Skype for Business
  https://txcourts.zoom.us/skype/94316456777
